TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00323-CV



                          Rose M. Arriaga and Terry Keel, Appellants

                                                  v.

                                  Village of Bee Cave, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
           NO. GN203892, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellants Rose M. Arriaga and Terry Keel and appellee Village of Bee Cave have

filed with this Court an agreed motion to dismiss with prejudice, informing the Court that all matters

in controversy have been resolved by agreement between the parties and requesting that the appeal

be dismissed with prejudice. We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a).



                                               __________________________________________

                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Agreed Motion

Filed: December 4, 2003